    Case 1:20-cv-00664-RGA Document 1 Filed 05/17/20 Page 1 of 5 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 REBECCA LEARY, derivatively on behalf of
 BENEFYTT TECHNOLOGIES INC., formerly
 known as HEALTH INSURANCE
 INNOVATIONS, INC.,
                                                      Case No. ___________
                           Plaintiff,
                  v.                                  JURY TRIAL DEMANDED

 PAUL E. AVERY, ANTHONY J. BARKETT,
 ELLEN M. DUFFIELD, JOHN A. FICHTHORN,
 PAUL G. GABOS, MICHAEL D.
 HERSHBERGER, MICHAEL W. KOSLOSKE,
 PATRICK R. MCNAMEE, ROBERT S.
 MURLEY, PEGGY B. SCOTT, GAVIN D.
 SOUTHWELL, BRUCE A. TELKAMP and
 SHELDON WANG,

                           Defendants,
                   and

 BENEFYTT TECHNOLOGIES INC., formerly
 known as HEALTH INSURANCE
 INNOVATIONS, INC.,

                           Nominal Defendant.


                 MOTION FOR LEAVE TO FILE COMPLAINT UNDER SEAL

         Plaintiff Rebecca Leary (“Plaintiff”) moves for an order permitting the filing of the

Complaint in this action under seal. The grounds for this motion are as follows:

         This is an action asserting derivative claims on behalf of nominal defendant Benefytt

Technologies Inc. (the “Company”), formerly known as Health Insurance Innovations Inc. The

Plaintiff is a stockholder of the Company and through this action brings claims against certain of

the Company’s current and former directors and officers (“Defendants”) arising from those




{01564460;v1 }
    Case 1:20-cv-00664-RGA Document 1 Filed 05/17/20 Page 2 of 5 PageID #: 2




individuals’ alleged insider trading, violations of the securities laws and/or related breaches of

fiduciary duty.

         Prior to filing this action, the Plaintiff made a demand for books and records of the

Company pursuant to 8 Del. C. § 220. The Company agreed to produced certain of the requested

books and records, conditioned on the Plaintiff’s entry into a Confidentiality and Non-Disclosure

Agreement (“NDA”). Pursuant to the NDA, the Company was permitted to—and did—designate

information within the books and records production as “Confidential Inspection Material,”

defined as “confidential, non-public documents and information.”           Additionally, the NDA

provides that any Confidential Inspection Material used in any complaint shall be initially filed

under seal.

         A substantial amount of information cited and relied upon in the Complaint is drawn from

the books and records production, and specifically from documents that were designated

Confidential Inspection Material by the Company pursuant to the NDA. Among other things,

these documents include minutes of meetings of the Company’s board of directors and sensitive

regulatory information. Accordingly, the Plaintiff is obligated to initially file such information

under seal. To the best of the Plaintiff’s knowledge, none of this information is publicly available.

         With this motion, Plaintiff is submitting a public version of the Complaint that redacts

confidential text. Additionally, Plaintiff is submitting an unredacted version of the Complaint that

it wishes to file under seal.




{01564460;v1 }                                   2
    Case 1:20-cv-00664-RGA Document 1 Filed 05/17/20 Page 3 of 5 PageID #: 3




         For the foregoing reasons, Plaintiff respectfully requests that the Court grant this motion

to file the Complaint under seal.



 Dated: May 15, 2020                                  ASHBY & GEDDES, P.A.

                                                      /s/ F. Troupe Mickler IV
                                                      Stephen E. Jenkins (#2152)
                                                      F. Troupe Mickler IV (#5361)
                                                      500 Delaware Avenue, 8th Floor
                                                      Wilmington, DE 19801
                                                      (302) 654-1888
                                                      sjenkins@ashbygeddes.com
                                                      tmickler@ashbygeddes.com

                                                      LEVI & KORSINSKY, LLP
                                                      Gregory Mark Nespole
                                                      Daniel Tepper
                                                      55 Broadway, 10th Floor
                                                      New York, NY 10006
                                                      (212) 363-7500
                                                      gnespole@zlk.com
                                                      dtepper@zlk.com

                                                      Counsel to Plaintiff Rebecca Leary




{01564460;v1 }                                    3
    Case 1:20-cv-00664-RGA Document 1 Filed 05/17/20 Page 4 of 5 PageID #: 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 REBECCA LEARY, derivatively on behalf of
 BENEFYTT TECHNOLOGIES INC., formerly
 known as HEALTH INSURANCE
 INNOVATIONS, INC.,
                                                       Case No. ___________
                           Plaintiff,
                  v.

 PAUL E. AVERY, ANTHONY J. BARKETT,
 ELLEN M. DUFFIELD, JOHN A. FICHTHORN,
 PAUL G. GABOS, MICHAEL D.
 HERSHBERGER, MICHAEL W. KOSLOSKE,
 PATRICK R. MCNAMEE, ROBERT S.
 MURLEY, PEGGY B. SCOTT, GAVIN D.
 SOUTHWELL, BRUCE A. TELKAMP and
 SHELDON WANG,

                           Defendants,
                  and

 BENEFYTT TECHNOLOGIES INC., formerly
 known as HEALTH INSURANCE
 INNOVATIONS, INC.,

                          Nominal Defendant.


                                             ORDER

         This _____ day of May, 2020, Plaintiff Rebecca Leary having moved for leave to file the

Complaint in this action under seal, Plaintiff having submitted a redacted version of the

Complaint for filing on the publicly-available docket of this Court and an unredacted version of

the Complaint for filing under seal, and the Court having determined that good grounds exist for

the requested relief; now, therefore,

         IT IS HEREBY ORDERED that Plaintiff’s motion for leave to file the Complaint under

to seal is GRANTED.



{01564460;v1 }
    Case 1:20-cv-00664-RGA Document 1 Filed 05/17/20 Page 5 of 5 PageID #: 5




                                           _____________________________
                                           United States District Judge




{01564460;v1 }                         5
